The plaintiff excepted to and appealed from an order of a judge of the Superior Court denying its motion to vacate an award made by an arbitrator. The defendants were insured under a policy issued by the plaintiff which provided coverage for damages involving bodily injury caused by uninsured motorists.' The sole issue before us is whether the arbitrator was required to make “a specific finding of fact necessary to establish coverage.” An award of an arbitrator under G. L. c. 251, as appearing in St. 1960, c. 374, § 1, need not include any statement of the reasons for the award or the findings of fact or conclusions of law on which it is based. Fazio v. Employers’ Liab. Assur. Corp. Ltd. 347 Mass. 254, 258. See Employers’ Fire Ins. Co. v. Garney, 348 Mass. 627, 632. There was no error. We have dealt with this case on the bill of exceptions and therefore do not consider the appeal.

Appeal dismissed.


Exceptions overruled.